In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from (1) a fact-finding order of the Family Court, Queens County (Torres, J.), dated November 27, 1990, which, after a hearing, inter alia, found that her children Jamel H. and Lassel H. had been neglected, and (2) an order of the same court, dated March 12, 1991, which denied her motion, inter alia, to vacate the fact-finding order dated November 27, 1990.
Ordered that the orders are affirmed, without costs or disbursements.
There is sufficient evidence that the appellant "willfully refused to appear” at the concluding portion of the fact-finding hearing held on November 27, 1990 (see, Family Ct Act § 1042), which was six months after the fact-finding hearing began. In view of her prior unexplained absences on prior hearing dates, and the interests of the children in having the matter resolved, the court properly denied her motion to vacate the finding of neglect, which motion was based solely upon her unsworn, unsupported claim that she was mistaken about the proper date of the hearing (cf., Matter of Commissioner of Social Servs. of City of N. Y. v Rafael B., 186 AD2d 253; Matter of Latida B., 156 AD2d 681). Lawrence J. P., Eiber, O’Brien and Copertino, JJ., concur.